 


109 HRES 694 IH: Expressing the sense of the House of Representatives that, following a year of record setting profits, major petroleum products companies should incorporate the Low Income Home Energy Assistance Program into their corporate citizenship and responsibility programs.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 694 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Michaud submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that, following a year of record setting profits, major petroleum products companies should incorporate the Low Income Home Energy Assistance Program into their corporate citizenship and responsibility programs. 
 
 
Whereas the top ten oil companies in the world made more than $100,000,000,000 in profits in 2004; 
Whereas the 5 companies that testified before the Committee on Energy and Natural Resources and the Committee on Commerce, Science, and Transportation of the Senate, BP, ConocoPhillips, Chevron, Royal Dutch Shell, and ExxonMobil, reported 2005 profits of more than $108,000,000,000, including ExxonMobil’s $36,100,000,000 profit that set an all-time record in United States corporate history; 
Whereas increases in the costs of refined petroleum heating products have negative consequences, including threatening survival, for many Americans, particularly the elderly, many veterans, and low-income individuals; 
Whereas prices for home heating fuels, heating oil, kerosene, natural gas, and propane, have increased steadily in recent years, rising to record highs at the beginning of the 2005-2006 winter heating season in the aftermath of Hurricanes Katrina and Rita; 
Whereas for the average family nationwide, heating costs are expected to be almost $300 higher for the 2005-2006 winter heating season; 
Whereas according to the National Energy Assistance Directors Association, many low-income families will have few choices but to cut back on essential necessities, such as medicine, food, and clothing; 
Whereas the primary Federal program providing assistance to low-income households to pay high heating bills is the Low Income Home Energy Assistance Program (LIHEAP); 
Whereas Congress has failed to adequately appropriate funding for LIHEAP, leading to less than 1 in 5 eligible LIHEAP beneficiaries receiving assistance in fiscal year 2005; 
Whereas the Energy Policy Act of 2005 designated billions of dollars in tax cuts and royalty exemptions to major energy companies for oil and gas production; and 
Whereas it is important to address rising home heating costs for American families within a market-based framework, utilizing existing programs, charitable foundations, and relief channels: Now, therefore, be it 
 
That it is the sense of the House of Representatives that major oil and gas companies that have recently generated record profits should incorporate the Low Income Home Energy Assistance Program as a recipient into their corporate citizenship, responsibility, giving, and foundation work, by donating a percentage of those profits to LIHEAP. 
 
